Citation Nr: 1039283	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-27 706	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as dysthymia and depression, as secondary to 
the Veteran's service-connected low back strain, cervical strain, 
right hip strain, residuals of a left index finger crush injury, 
and a left index finger scar.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1993 to September 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

In his September 2008 Substantive Appeal (VA Form 9) the Veteran 
requested a hearing before the Board.  However, in a May 2009 
statement, the Veteran specifically withdrew this request.  
Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).  

In March 2010 the Board remanded the Veteran's claim for further 
development.  The requested development has been completed to the 
extent possible, and no further action is necessary to comply 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board has recharacterized the issue of entitlement to service 
connection for depression to more broadly include entitlement to 
service connection for an acquired psychiatric disability, 
variously diagnosed as both depression and dysthymia, pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  


FINDING OF FACT

The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran's acquired psychiatric 
disorder, diagnosed as both dysthymia and depression, is 
secondary to his service-connected disabilities.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has an 
acquired psychiatric disorder secondary to his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice and 
assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2010).  In this case, 
the Board concludes that no further notice or assistance is 
required relative to the claim for depression as the outcome of 
the Board's decision is favorable to the Veteran, and no 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran is claiming entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed as both 
dysthymia and depression.  Service connection may be granted for 
disabilities resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection is also warranted where the evidence of 
records shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected disability.  
38 C.F.R. § 310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  
Any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen at 439.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id. 

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
This amendment sets a standard by which a claim is based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicates that the 
purpose of this regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection may be made.  Because the Veteran's claim was 
initiated in March 2007, the amendment is applicable to the 
current claim.  

In this case, the Veteran has an acquired psychiatric disorder, 
diagnosed as both dysthymia and depression.  In addition, service 
connection is in effect for cervical strain, lower back strain, 
right hip strain, residuals of a left index finger injury and a 
left index finger scar.  Accordingly, the first two elements are 
satisfied.  Furthermore, the competent and probative medical 
evidence shows that the Veteran's acquired psychiatric disorder 
is at least as likely as not related to his service-connected 
disabilities, including the pain caused thereby.  

The Veteran has, in numerous written statements, indicated that 
he feels his acquired psychiatric disorder, diagnosed as both 
dysthymia and depression, is secondary to his service-connected 
disabilities.  The Veteran also submitted statements from both 
his wife and mother, received in May 2008, indicating that the 
Veteran's depression is due to his service-connected 
disabilities. 

In addition, the Veteran has undergone two separate VA 
examinations in connection with this claim.  The Veteran's first 
VA examination, conducted in July 2007, indicates that the 
Veteran first sought mental health treatment in July 2005, at 
which time he was having marital discord and was started on 
antidepressants.  The Veteran stated that he currently had no 
enjoyment, in part because he was unable to do the things he once 
enjoyed, secondary to his back injury.  The examiner diagnosed 
the Veteran with major depression, but stated that he was unable 
to determine its etiology.  

In March 2010, the Board remanded the Veteran's claim for an 
additional examination.  The examiner noted that the Veteran had 
been given a prescription for pain medication, but that he had 
not been taking it and had not filled the prescription since 
2009.  However, the examiner did opine pain was a subjective 
opinion and that it was as likely as not that the Veteran's 
depression might be related to his chronic pain.  

In correspondence received in September 2010, the veteran 
indicated that the examiner was in error when he indicated that 
his medications had not been refilled.  He explained that he had 
several prescriptions for pain pills and that he took pain 
medication regularly.  He enclosed a copy of a treatment record 
in September 2009 where it was noted that he had had chronic 
pain.  He described the pain as 8 1/2 to 9 out of 10.  He described 
use of pain medication, ointments, and heating pads due to pain.  
It was noted that he had difficulty ambulating.  

After weighing all of the evidence of record and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the evidence is in relative equipoise as to whether the Veteran's 
acquired psychiatric disorder is related to his service-connected 
conditions.  His psychiatric disorder has been associated with 
his difficulty in dealing with the pain caused by his multiple 
service-connected disabilities.  For a Veteran to be successful 
in his claim, he needs to show only that it is at least as likely 
as not that his current disability is related to service or a 
service-connected disability.  Resolving all doubt in the 
Veteran's favor the Board finds that this standard has been met.  
Therefore, the Veteran's appeal is granted.  




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as both dysthymia and depression, as 
secondary to the Veteran's service-connected disorders, is 
granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


